          Case 1:17-cv-11730-DJC Document 76 Filed 01/18/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, et al.,                               )
                                                       )
        Plaintiffs,                                    )
                                                       )
                v.                                     )       Civil Action No. 17-cv-11730-DJC
                                                       )
KIRSTJEN NIELSEN, et al.,                              )
                                                       )
        Defendants.                                    )
                                                       )

                 JOINT STATUS REPORT REGARDING FURTHER STAY
                     OF DISCOVERY AND BRIEFING DEADLINES

        Pursuant to this Court’s order of January 4, 2019 (ECF. No. 75), the parties submit this

joint status report setting forth their positions on whether the Court should extend the stay of

discovery and summary judgment briefing deadlines in the above-captioned case. The parties

make this submission in lieu of any separate motion or opposition.

   I.       Plaintiffs’ Position

        Plaintiffs respectfully ask this Court not to renew the stay of this case, and instead to

instruct the parties to file jointly, within one week, a proposed new schedule for discovery and

summary judgment briefing. The government’s funding lapse has now dragged on for nearly a

month. There is good cause for the Court to reject further delay and assert its constitutional

prerogative to adjudicate the case or controversy before it. See U.S. Const. Art. III, Sec. 1–2.

        First, Plaintiffs allege that government policies and practices violate the First and Fourth

Amendment rights of tens of thousands of people. These policies and practices are ongoing,

notwithstanding the budget impasse. This Court denied a motion to dismiss these allegations, and

it should not permit an indefinite delay of final resolution of this case.




                                                  1
           Case 1:17-cv-11730-DJC Document 76 Filed 01/18/19 Page 2 of 7



       Second, government reports show that 91 percent of CBP employees, 81 percent of ICE

employees, and 49 percent of DOJ Civil Division employees are exempt from the current

shutdown. See DHS, Procedures Relating to a Lapse in Appropriations at 35-37 (Dec. 17,

2018) 1; DOJ, FY 2019 Contingency Plan at 12 (Jan. 10, 2019). 2 Additionally, as the U.S.

Attorney for this District has recognized, “[c]ivil attorneys whose cases have not been stayed by

the courts must also continue to work” during the pendency of the shutdown. See Jonathan Ng,

Federal Courts Limit Operations Amid Government Shutdown, Boston Herald (Jan. 12, 2019). 3

       Third, courts have rejected stays of proceedings sought on grounds of government

furloughs. See, e.g., Kornitzky Grp., LLC v. Elwell, 2019 WL 138710 (D.C. Cir. Jan. 9, 2019);

Melendres v. Penzone, No. 07-cv-2513 (D. Ariz.), Dkt. 2355 (order of Jan. 15, 2019); ACLU v.

Dep’t of Defense, No. CV 18-154-M (D. Mont.), Dkt. 22 (order of Jan. 10, 2019); State of N.Y. v.

U.S. Dep’t of Labor, No. CV 18-1747 (D.D.C.), Dkt. 71 (order of Dec. 28, 2018); Kravitz v. U.S.

Dep’t of Commerce, No. GJH-18-1041 (D. Md.), Dkt. 95 (order of Dec. 28, 2018); United States

v. Baltimore Police Dep’t, No. 17-cv-99 (D. Md.), Dkt. 173 (order of Dec. 26, 2018); ACLU v.

Clapper, No. 13-cv-3994 (S.D.N.Y.), Dkt. 67 (order of Oct. 15, 2013); First Unitarian Church v.

NSA, No. 13-cv-3287 (N.D. Cal.), Dkt. 14 (order of Oct. 9, 2013).

       Fourth, the Anti-Deficiency Act, 31 U.S.C. 1342, allows federal employees to work as

necessary to avoid harm to property. This lawsuit alleges unconstitutional seizures of personal

electronic devices and unconstitutional searches of the private data contained on them. Because

“there is a ‘reasonable and articulable connection between the function to be performed and . . .

       1
        https://www.dhs.gov/sites/default/files/publications/DHS%20Procedure%20Related%20
to%20a%20Lapse%20in%20Appropriations%20%2812-20-2018%29%20-
%20FINAL%20..._0.pdf.
      2
         https://www.justice.gov/jmd/page/file/1015676/download.
      3
         https://www.bostonherald.com/2019/01/12/federal-courts-limit-operations-amid-
government-shutdown/.
                                                2
           Case 1:17-cv-11730-DJC Document 76 Filed 01/18/19 Page 3 of 7



the protection of property,’ government functions may continue.” State of N.Y. v. U.S. Dep’t of

Labor, supra (quoting 43 Op. Att’y Gen. 293 (Jan. 16, 1981)).

         Finally, as recently explained by the U.S. District Court for the Eastern District of

Michigan,

         Continuing the stay will impact the Court’s docket by delaying proceedings that
         must proceed on a reasonably expeditious basis, given the age of the case, and the
         relative proximity to trial or other final resolution of this matter. The Court must
         treat the Government like any other litigant; a corporate defendant claiming
         inability to fund lawyers or other necessary participants in litigation due to an
         intra-corporate dispute about paying them would not receive an indefinite amount
         of time to resolve that dispute while its case remained stayed.

Hamama v. Adducci, No. 17-cv-11910 (E.D. Mich.), Dkt. 512 (order of Jan. 15, 2019).

   II.     Defendants’ Position

           On January 4, 2019, this Court granted in part Defendants’ prior motion, ECF No. 74.

The Court stayed this matter through January 18, 2019, and ordered the parties to file a status

report on or before that date, and Defendants could “seek [a] further stay if Department of Justice

attorneys have not yet been able to resume their usual civil litigation functions.” See ECF No.

75. At this time, appropriations have not been restored to the Department of Justice or the

defendant agencies. As a consequence, among other things, Department of Justice attorneys

have not been permitted to resume their usual civil litigation functions. Accordingly, for the

same reasons set forth in their previous Motion to Stay Discovery in Light of Lapse of

Appropriations, Dkt. No. 74, Defendants request that the court stay proceedings in this matter

until such time as appropriations are restored to the U.S. Department of Justice (“DOJ”) and the

U.S. Department of Homeland Security (“DHS”) (including its component agencies Customs

and Border Protection (“CBP”) and U.S. Immigration and Customs Enforcement (“ICE”)

(collectively, “defendant agencies”)).



                                                   3
              Case 1:17-cv-11730-DJC Document 76 Filed 01/18/19 Page 4 of 7



             In the Anti-Deficiency Act (“ADA”), Congress issued an explicit directive barring

    employees of the United States whose positions are funded by appropriation—including both the

    undersigned DOJ attorneys as well as employees of defendant agencies—from working absent

    appropriations, even on a voluntary basis, except in “emergencies involving the safety of human

    life or the protection of property.” 31 U.S.C. §§ 1341, 1342 (emphasis added). Congress made

    clear that this narrow exception does not include “ongoing, regular functions of government the

    suspension of which would not imminently threaten the safety of human life or the protection of

    property.” Id. Written guidance published by the Department’s Office of Legal Counsel has

    also interpreted the scope of the ADA’s exemption for “emergencies” narrowly in accordance

    with congressional intent. See, e.g., Gov’t Operations in the Event of a Lapse in Appropriations,

    1995 WL 17216091, at *1 (O.L.C. Aug. 16, 1995) (noting the 1990 amendment to 31 U.S.C. §

    1342 “clarified that the Antideficiency Act’s exception for emergencies is narrow and must be

    applied only when a threat to life or property is imminent”) (internal citation omitted).

    Consistent with these principles, DOJ and DHS, both of which currently lack appropriated

    funding, must significantly curtail their operations, including civil litigation, in order to comply

    with the unambiguous restrictions imposed by the ADA. 4




4
     Plaintiffs’ cited orders denying stays represent a small minority of court decisions. Undersigned
    counsel has personally sought and received numerous stays during the instant lapse of
    appropriations. See, e..g, Jens Porup v. CIA, No. 17-cv-72 (D.D.C., Order of January 17, 2019);
    American Center for Law and Justice v. Dep’t of State, No. 16-cv-1751 (D.D.C., Order of
    January 8, 2019); Abdisalam Wilwal et. al. v. Kirstjen Nielsen et. al., No. 17-cv-2835 (D.M.N.),
    Dkt. No. 69 (Order of January 3, 2019); Leopold v. Dep’t of State, No. 14-cv-1760 (D.D.C.,
    Order of December 26, 2018); James Madison Project et. al. v. DHS, No. 17-cv-1281 (D.D.C.,
    Order of December 26, 2018). Moreover, contrary to Plaintiffs’ cited order from the Eastern
    District of Michigan, Federal Defendants are distinct from private litigants in this circumstance,
    as only Federal employees are subject to the Anti-Deficiency Act, and accordingly barred by
    statute from working during a lapse of appropriations, except in certain emergencies which are
    not present here.
                                                      4
           Case 1:17-cv-11730-DJC Document 76 Filed 01/18/19 Page 5 of 7



          Although DOJ attorneys would endeavor to comply with any order of this Court, this

Court should decline to lift the stay, consistent with, and out of respect for, Congress’s instruction

in the ADA and the lapse of appropriations. In particular, here, Plaintiffs have not demonstrated

any “emergenc[y],” 31 U.S.C. §§ 1341, 1342, in being unable to proceed with discovery at this

time. While Plaintiffs generally refer to their claims over Defendants’ ongoing policies and

practices, Plaintiffs’ desire to conduct discovery and brief summary judgment on a schedule that

fails to account for the lapse in appropriations does not constitute an imminent emergency. Nor

do Plaintiffs identify any change in circumstances in the last two weeks that would warrant

lifting the stay.

          As noted above, DOJ attorneys have not been permitted to resume their usual civil

litigation functions, and many relevant personnel such as attorneys, subject matter experts, and

administrative staff at the defendant agencies are currently furloughed. This would significantly

complicate the resumption of discovery and other substantive work on this matter, including but

not limited to Plaintiffs’ requested depositions of CBP and ICE officials, pursuant to Federal

Rule of Civil Procedure 30(b)(6). Accordingly, Defendants respectfully request that the Court

maintain and extend the current stay until both DOJ and the defendant agencies are permitted to

resume their usual functions.

//

//

//

//

//

//



                                                  5
          Case 1:17-cv-11730-DJC Document 76 Filed 01/18/19 Page 6 of 7



Respectfully submitted,                                Dated: January 18, 2019

/s/ Nathan Freed Wessler                        JOSEPH H. HUNT
NATHAN FREED WESSLER                            Assistant Attorney General
ESHA BHANDARI
HUGH HANDEYSIDE                                 JOHN R. GRIFFITHS
American Civil Liberties Union Foundation       Director, Federal Programs Branch
125 Broad Street, 18th Floor
New York, NY 10004                              DIANE KELLEHER
(212) 549-2500 (phone)                          Assistant Director, Federal Programs Branch
(212) 549-2583 (fax)
nwessler@aclu.org                               /s/ Michael Drezner
ebhandari@aclu.org                              MICHAEL DREZNER
hhandeyside@aclu.org                            Trial Attorney
                                                (Virginia Bar No. 83836)
ADAM SCHWARTZ                                   United States Department of Justice
SOPHIA COPE                                     Civil Division, Federal Programs Branch
Electronic Frontier Foundation                  Tel.: (202) 514-4505
815 Eddy Street                                 Fax: (202) 616-8470
San Francisco, CA 94109                         Email: Michael.L.Drezner@usdoj.gov
(415) 436-9333 (phone)
(415) 436-9993 (fax)                             Counsel for Defendants
adam@eff.org
sophia@eff.org

MATTHEW R. SEGAL
JESSIE J. ROSSMAN
American Civil Liberties Union Foundation
   of Massachusetts
211 Congress Street
Boston, MA 02110
(617) 482-3170 (phone)
(617) 451-0009 (fax)
jrossman@aclum.org

Counsel for Plaintiffs




                                            6
          Case 1:17-cv-11730-DJC Document 76 Filed 01/18/19 Page 7 of 7



                                      Certificate of Service

        I certify that this document(s) filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                      /s/ Nathan Freed Wessler




                                                 7
